UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ERIC W. PRIOR,
Plaintiff-Appellant,

v.

AFSCME COUNCIL 92,
                                                                      No. 99-1141
Defendant-Appellee,

and

AFSCME COUNCIL 92 STAFF UNION,
Defendant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge.
(CA-98-3044-JFM)

Submitted: June 29, 1999

Decided: September 23, 1999

Before NIEMEYER and HAMILTON, Circuit Judges,
and HALL,* Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.
_________________________________________________________________
*Senior Judge Hall participated in the consideration of this case but
died prior to the time the decision was filed. The decision is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
COUNSEL

Martin P. Hogan, GROMFINE & TAYLOR, P.C., Alexandria, Vir-
ginia, for Appellant. Joel A. Smith, KAHN, SMITH & COLLINS,
P.A., Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Eric Prior appeals the district court order entering summary judg-
ment against him on his complaint alleging breach of contract and
breach of duty of fair representation. We affirm.

This Court reviews grants of summary judgment de novo. See
Evans v. Technologies App. & Serv. Co., 80 F.3d 954, 958 (4th Cir.
1996). Summary judgment is appropriate when there is no genuine
issue of material fact and the movant is entitled to judgment as a mat-
ter of law. See Hughes v. Bedsole, 48 F.3d 1376, 1381 (4th Cir. 1995).

Prior asserts that he was an AFSCME Council 92 ("Council 92")
employee and thus was a member of the bargaining unit to which the
Council 92 Staff Union owed a duty of fair representation. Even if
Prior raises a genuine issue of fact as to whether he was a Council 92
employee, the district court properly found that no genuine issue of
material fact existed as to whether Prior was covered by the collective
bargaining agreement. Prior's reliance on the union recognition provi-
sion of the collective bargaining agreement to demonstrate that he
was a member of the bargaining unit is misplaced. Reading the collec-
tive bargaining agreement as a whole and in conjunction with the
other evidence of record, the union recognition provision does not
support Prior's assertion that he was a member of the bargaining unit
as contemplated by the agreement. Because Prior submitted no evi-

                    2
dence other than his self-serving allegations disputing the verified
evidence put forth by Council 92 demonstrating that as a grant-funded
employee he was not a member of the Staff Union and that only Staff
Union members were covered by the collective bargaining agreement,
the district court properly awarded Council 92 and the Staff Union
summary judgment.

Prior's claim that the district court erred in awarding the Staff
Union summary judgment sua sponte is also without merit. District
courts possess the power to enter summary judgment sua sponte so
long as the losing party is provided the opportunity to come forward
with all of his evidence. See Celotex Corp. v. Catrett, 477 U.S. 317,
326 (1986). Here, Prior had the opportunity to present evidence in
support of his claim and his inability to set forth specific facts show-
ing a genuine issue for trial warranted an award of summary judgment
in favor of the Staff Union.

Accordingly, we affirm the district court order awarding Council
92 and the Staff Union summary judgment. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3